DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
–The reference numbers in claims 1-18 should be deleted.
–In claims 2-10, “A method” should be changed to –The method--.
–In claim 12, “A system” should be changed to – The system --. 
  Appropriate correction is required.

                                        Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 11, 12 invoke 35 USC 112 sixth paragraph.
-In claims 11, 12, claim limitations “ a means arranged to estimate future exhaust conditions based upon predicted …”, “a means arranged to estimate a future NOx conversion demand based on the estimated future exhaust conditions..” , “ a means arranged to 
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 11 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:
A means arranged to estimate.. (control unit)(see specification, page 17, lines 1-4).
A means arranged to compare.. (control unit)(see specification, page 17, lines 1-4).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2018/ 0230877).
Regarding claims 1, 14, 15, Nilsson discloses a method for controlling an exhaust gas aftertreatment system, wherein the exhaust gas aftertreatment system comprises
a first reducing agent dosing device (371) (Fig. 3);
a first selective catalytic reduction (SCR) device (320) (Fig. 3) arranged downstream of the first reducing agent dosing device (371) (Fig. 3);
an oxidation catalyst (311) (Fig. 3) arranged downstream of the first SCR device;
a second reducing agent dosing device (372) (Fig. 3) arranged downstream of the oxidation catalyst; and a second selective catalytic reduction (SCR) device (330) (Fig. 3) arranged downstream of the second reducing agent dosing device (372) (Fig. 3, par. [0142]); and

    PNG
    media_image1.png
    390
    546
    media_image1.png
    Greyscale

wherein the method comprises the steps of:
estimating future exhaust conditions based upon predicted vehicle operating conditions (see par. [0044, 0074]); estimating a future NOx conversion demand based on the estimated future exhaust conditions (see par. [0074]); and dosing a reducing agent from the first reducing agent dosing device at a rate based at least on the estimated future NOx conversion demand (see par. [0074, 0088]).
	However, Nilsson fails to disclose a particulate filter downstream of the oxidation catalyst.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a particulate filter downstream of the oxidation catalyst, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


comparing the estimated future NOx conversion demand with a predetermined first threshold limit for NOx conversion demand (par. [0087]; and
dosing a reducing agent from the first reducing agent dosing device, wherein
if the estimated future NOx conversion demand is within the first threshold limit, then the reducing agent is dosed at a predetermined baseline rate (see par. [0089, 0091, 0092]); and if the estimated future NOx conversion demand is beyond the first threshold limit, then the reducing agent is dosed at an adapted rate, wherein the adapted rate differs from the baseline rate (see par. [0088, 0104, 0106, 0108]).

Regarding claim 3, the modified Nilsson discloses the method according to claim 2, Nilsson further discloses wherein the first threshold limit is an upper threshold limit (see par. [0089]), and wherein the adapted rate is an elevated rate that is higher than the baseline rate (see par. [0093]), such as at least 10% higher than the baseline rate.

Regarding claims 4, 17, the modified Nilsson discloses the method according to claim 3, Nilsson further discloses comparing the estimated future NOx conversion demand with a predetermined lower threshold limit for NOx conversion demand (see par. [0088]), wherein if the estimated future NOx conversion demand is beyond the lower threshold limit, then a reducing agent is dosed at a lower rate from the first reducing agent dosing device, wherein the lower rate is lower than the baseline rate (see par. [0104, 0106, 0108]), however, Nilsson fails to disclose the lower rate is at least 10% lower than the baseline rate.
Since Nilsson discloses that the lower rate is lower than the baseline rate (i.e decreasing rate) (see translation, par. [0088]), the general conditions of the claim are disclosed. It is held 

Regarding claims 5, 18, the modified Nilsson discloses the method according to claim 2, Nilsson further discloses wherein the first threshold limit is a lower threshold limit, and wherein the adapted rate is a lower rate that is lower than the baseline rate (see par. [0094, 0104, 0108]); however, Nilsson fails to disclose the lower rate is at least 10% lower than the baseline rate.
Since Nilsson discloses that the lower rate is lower than the baseline rate (i.e decreasing rate) (see translation, par. [0093]), the general conditions of the claim are disclosed. It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art at the time of the invention.

Regarding claim 6, the modified Nilsson discloses the method according to claim 2, Nilsson further discloses wherein the lower rate is adapted to correspond to from 0% to 30% of estimated future NOx conversion demand (see par. [0088]).

Regarding claim 7, the modified Nilsson discloses the method according to claim 2, Nilsson further discloses wherein the elevated rate and/or the lower rate varies based at least partially on the estimated future NOx conversion demand (see par. [0088, 0089, 0093, 0094]).

Regarding claim 8, the modified Nilsson discloses a method according to claim 1, Nilsson further discloses dosing a reducing agent from the second reducing agent dosing device 

Regarding claim 9, the modified Nilsson discloses a method according to claim 1, Nilsson further discloses wherein the exhaust gas aftertreatment system further comprises a NOx sensor (see par. [ 0157]), and wherein the method comprises dosing a reducing agent from the first and/or second reducing agent dosing devices at a rate based at least partially on a value provided by the NOx sensor (see par. [0158]).

Regarding claim 10, the modified Nilsson discloses the method according to claim 1, Nilsson further discloses wherein the predicted vehicle operating conditions are based on information from at least one of an engine management system of the internal combustion engine, a gearbox management system, a navigation system and/or a radar system configured to determine traffic conditions (see par. [0044]).

Regarding claims 11, 13, Nilsson discloses an exhaust gas aftertreatment system comprising:
a first reducing agent dosing device (371) (Fig. 3);
a first selective catalytic reduction (SCR) device (320) (Fig. 3) arranged downstream of the first reducing agent dosing device;
an oxidation catalyst (311) (Fig. 3) arranged downstream of the first SCR device;
a second reducing agent dosing device (372) (Fig. 3) arranged downstream of the oxidation catalyst;

    PNG
    media_image2.png
    564
    789
    media_image2.png
    Greyscale

a second selective catalytic reduction (SCR) device (330) (Fig. 3) arranged downstream of the second reducing agent dosing device;
a means arranged to estimate future exhaust conditions based upon predicted vehicle operating conditions (see par. [0044, 0074]) and a means arranged to estimate a future NOx conversion demand based on the estimated future exhaust conditions; wherein the exhaust gas aftertreatment system is arranged to dose a reducing agent from the first reducing agent dosing device based at least on the estimated future NOx conversion demand (see par. [0074, 0088]).

However, Nilsson fails to disclose a particulate filter downstream of the oxidation catalyst.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a particulate filter downstream of the oxidation catalyst, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.



Regarding claim 16, the modified Nilsson discloses the method according to claim 3, however, Nilsson fails to disclose wherein the elevated rate is at least 10% higher than the baseline rate.
Since Nilsson discloses that the elevated rate is higher than the baseline rate (i.e increasing rate) (see translation, par. [0093]), the general conditions of the claim are disclosed. It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art at the time of the invention.

CONCLUSION
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000. 

/D. T./ 
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747